Title: [Diary entry: 24 March 1785]
From: Washington, George
To: 

Thursday 24th. Mercury at 40 in the Morning—45 at Noon and 45 at Night. Wind Southerly. The Sun, tho’ it rose clear had a Watery look and soon became obscured. The Weather very lowering. About 4 Oclock it began to Snow (fine Snow) & continued to do so with a small mixture of rain until I went to bed. Finding the Trees round the Walks in my wildernesses rather too thin I doubled them by putting (other Pine) trees between each. Laid off the Walks in my Groves, at each end of the House. Sent my Carriage to Alexandria for Colo. Mason according to appointment—who came in about dusk. 